DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Patent No. 4,845,824) in view of Durkos (US Patent No. 5,904,789).
Claim 1:
Ishikawa teaches an apparatus (figure 5) for assembling a bedding foundation (65) having a grid formed from rows of spring modules and a frame to support the grid (figure 5), the apparatus comprising: a stationary horizontal support (50) configured to receive the frame, the horizontal support having a length defining a lengthwise direction and a width (figure 5); a stationary bridge (20, 21, 22, 23) spaced over the stationary horizontal support and spanning at least partially across the width (figure 5); a bank of staplers (30, 31, 42, 43), each stapler in the bank of staplers movably coupled to the stationary bridge (c. 2, l. 42-64) and positioned over the stationary horizontal support (figure 5), each stapler in the bank of staplers configured to staple a spring module of the grid to the frame (c. 4, l. 38-50), wherein each stapler in the bank of staplers is further configured to move in a linear vertical direction relative to the horizontal support independently of each of the other staplers in the bank of staplers (c. 2, l. 65-67; figure 5), and the staplers are movably coupled to the stationary bridge to adjust a spacing therebetween in a direction across the width of the horizontal support (c. 2, l. 62-64); wherein the stationary horizontal support (50) includes a stationary load table (50, figure 6) positioned on a first side of the stationary bridge (figure 5; positioned across both sides of the stationary bridge) and configured to receive the grid and frame (figure 5), and a carriage table (53, 57) positioned on a second side of the stationary bridge opposite the first side (figure 5; movable across to both sides of the stationary bridge) and configured for removal of the grid and frame 
	Ishikawa does not explicitly teach that each stapler in the bank of staplers is further configured to pivot in the lengthwise direction independently of each of the other staplers in the bank of staplers; actuators coupled to the stationary bridge, wherein each stapler in the bank of staplers is operated by one of the actuators to pivot in the lengthwise direction.
Durkos teaches an apparatus (10) for assembling a bedding foundation (56) having a grid formed from rows of spring modules (62) and a frame (58, 60) to support the grid, the apparatus comprising: a stationary horizontal support (16, figure 1; note that 16 is the stationary base upon which the movable support components are assembled) configured to receive the frame (figure 2), the stationary horizontal support having a length defining a lengthwise direction and a width (figures 1 and 2); a bridge (66) spaced over the stationary horizontal support and spanning at least partially across the width (figure 2); a stapler (64) movably coupled to the bridge and positioned over the stationary horizontal support (figure 2; c. 5, l. 55-58), the stapler configured to staple a spring module (62) of the grid to the frame (58, 60), wherein stapler is further configured to move in a linear vertical direction (112) relative to the stationary horizontal support independently and to pivot (94, 96, 108, 110) in the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the stapling apparatus of Ishikawa to include the staplers of Durkos since: (a) Ishikawa teaches a known stapling system comprising automated assistance to a manual stapling operation; (b) Durkos teaches a known stapling apparatus in the same field of endeavor that utilizes a fully automatic stapler; and (c) those having ordinary skill in the art would have readily recognized the advantage of completing the full automation of Ishikawa by substituting the stapler of Durkos in order to increase efficiency and reduce manual interference or errors.  Accordingly, one having ordinary skill in the art at the time the invention was filed would have found it obvious to duplicate the stapler of Durkos to achieve a bank of 
Claim 2:
	Durkos teaches cameras (116, 118) coupled and fixed in position relative to the bridge (on 220; figure 4), each stapler operatively associated with one of the cameras (both on each stapler), wherein each camera is positioned to provide a field of view toward the horizontal support (oriented downward, figure 4).
Claim 3:
	Durkos teaches a controller (274, 276) in communication with each of the cameras (116, 118; figure 6), the controller configured to receive vision guidance signals (262) from at least one of the cameras to adjust the position of an individual stapler in the direction along the width of the support (direction 70), adjusting the movement of the individual stapler in the linear vertical direction relative to the horizontal support (figures 6-9), and adjusting the pivoting of the individual stapler in the lengthwise direction (figures 6-12).  Accordingly, one having ordinary skill in the art at the time the invention was filed would understand Durkos to disclose that each individual stapler would include communication between a controller and the cameras to adjust the individual stapler to provide the desired positioning and orientation to effect the desired fastening operation.
	As discussed in claim 1 above, Ishikawa teaches a plurality of staplers in the form of a bank of staplers (30, 31, 42, 43), each stapler in the bank of staplers movably coupled to the bridge (c. 2, l. 42-64) and positioned over the horizontal support (figure 5), wherein the spacing between the staplers is controlled and adjusted by a motor (c. 2, l. 62-64).

Claim 4:
	Durkos teaches wherein the controller is configured to receive vision guidance signals from at least one of the cameras to direct the movement of the carriage (figures 2, 5, 6 and 10-12; c. 7, l. 62-c. 8, l. 26; c. 1, l. 33-42; and c. 2, l. 45-50).
Claim 5:
	Durkos/Ishikawa teaches that the controller (274) is configured to issue a first command to adjust the position (Dukos teaches position, Ishikawa teaches spacing) between each of the staplers in the bank of staplers in a direction along the width of the support (direction 70) in response to a first vision guidance signal (c. 6, l. 41-57), to issue a second command to move the carriage (figure 6), to issue a third command to stop movement of the carriage in response to a second vision guidance signal (figure 6), and to issue a fourth command to move at least some of the staplers in the bank of staplers in the linear vertical direction relative to the support in response to a third vision guidance signal (figures 6 and 7).
Claim 6:
	Durkos/Ishikawa teaches that each stapler of the bank of staplers is movably mounted on a vertical track (146) that is pivotally coupled to the bridge (c. 7, l. 5-10).
Claim 7:
	Durkos/Ishikawa teaches that each stapler in the bank of staplers is coupled to a common linkage that is configured to extend in a direction across the width of the horizontal support to increase the distance between each of the staplers in the bank of staplers and to retract in a direction across the width of the support to decrease the distance between each of the staplers in the bank of staplers (Ishikawa, figure 5, c. 2, l. 50-64).
Claim 8:
	Durkos teaches that the controller is configured to issue a command to pivot at least one of the staplers in the bank of staplers in response to a vision guidance signal (c. 6, l. 41-57).
Claim 9:
	Durkos teaches that each stapler in the bank of staplers is pivotable in the lengthwise direction while moving in the linear vertical direction (figure 4, controls are independent and non-conflicting).
Claim 24:
Ishikawa teaches an apparatus (figure 5) for assembling a bedding foundation (65) having a grid formed from rows of spring modules and a frame to support the grid (figure 5), the apparatus comprising: a stationary horizontal support (50) configured to receive the frame, the horizontal support having a length defining a lengthwise direction and a width (figure 5); a stationary bridge (20, 21, 22, 23) spaced over the stationary horizontal support and spanning at 
	Ishikawa does not explicitly teach that each stapler in the bank of staplers is further configured to pivot in the lengthwise direction independently of each of the other staplers in the bank of staplers.
Durkos teaches an apparatus (10) for assembling a bedding foundation (56) having a grid formed from rows of spring modules (62) and a frame (58, 60) to support the grid, the apparatus comprising: a stationary horizontal support (16, figure 1; note that 16 is the 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the stapling apparatus of Ishikawa to include the staplers of Durkos since: (a) Ishikawa teaches a known stapling system comprising automated assistance to 
Claim 25:
	See claim 2 above.
Claim 26:
	See claim 3 above.
Claim 27:
	See claim 9 above.
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant alleges that Durkos in view of Ishikawa fails to teach the “stationary bridge” recited in amended claims 1 and 24.  In light of the amendment, the examiner has reconsidered the rejections of the claims and asserts a new ground of rejection as obvious over Ishikawa in view of Durkos for the reasons laid out above.  While the same references are being applied, the manner in which they are being applied has changed; accordingly, the arguments made with respect to the previous grounds of rejection are moot as they do not relate to the rejection asserted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726